Jordan, Presiding Judge.
The Supreme Court transferred the appeal to this court. Taylor v. Moultrie Tobacco Sales Board, 227 Ga. 384 (180 SE2d 737). Appellee moved to dismiss the appeal prior to its transfer to this court. It was docketed in the Supreme Court on December 7, 1970. This date fixes the time for perfecting the appeal by filing an enumeration of errors, instead of the date the case was docketed in this court, March 25, 1971. Foskey v. Kirkland, 221 Ga. 773 (1) (147 SE2d 310). More than 20 days having elapsed when the enumeration was filed in the Supreme Court on Tuesday, December 29, 1970, and no legal justification for the delay appearing, the appeal is subject to dismissal. See Supreme Court Rules 14 and 20, Code Ann. §§ 24-4514, 24-4520; Court of Appeals Rules 13 and 15, Code Ann. §§ 24-3613, 24-3615. We also note that the ruling in Foskey v. Kirkland, supra, is now expressly stated in the new appellate court rules, which become effective on July 1, 1971. See Supreme Court Rule 21 (c), 226 Ga. 905, 917; Court of Appeals Rule 21 (c), 122 Ga. App. 885, 897.

Appeal dismissed.


Quillian and Evans, JJ., concur.